Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 5-6, 17, 18, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2010/0307173 to Guo et al (Guo).
In Reference to Claim 1
Guo discloses a refrigerant compressor unit, including a compressor housing (Fig. 2, 28) and at least one compressor element (Fig. 2, show scroll compressor) that is arranged in the compressor housing, is movable by bearing (Fig. 2, 82) and drive parts (Fig. 2, 56), and operates in at least one compressor chamber, at least one lubricant supply point (Fig. 2, 104) arranged in the compressor housing for at least one of the bearing (Fig. 2, 82) and drive parts and/or compressor element, and a lubricant supply line (Fig. 2, 241) to the at least one lubricant supply point, the lubricant supply line has a lubricant storage chamber (Fig. 2, 46) through which lubricant flows and in which a lubricant presence sensor (Fig. 2, 40) is arranged for detecting lubricant in the lubricant storage chamber.
In Reference to Claim 3
Guo discloses the optical lubricant presence sensor (Fig. 2, 40) is arranged with a sensor surface that detects the presence of lubricant adjacent to the lubricant storage chamber.
In Reference to Claim 5
Guo discloses the lubricant supply line stores a volume (Fig. 2, 98) of lubricant that lies above the lubricant supply point (Fig. 2, 104), relative to the direction of gravity.
In Reference to Claim 6
Guo discloses the lubricant storage chamber (Fig. 2, 46)  receives at least some of the volume of lubricant to be stored.
In Reference to Claim 17

In Reference to Claim 18
Guo discloses the lubricant supply line (Fig. 2, 104) is arranged in a wall region (As showed in Fig. 2, the line 104 is in the cap 24 which is a portion of the housing) of the compressor housing that accommodates the lubricant supply point.
In Reference to Claim 21
Guo discloses the lubricant supply line is connected to a lubricant connector (Fig. 2, 34) provided on the compressor housing (Fig. 2, 24) and fed by a lubricant supply system, and extends from the lubricant connector to the at least one lubricant supply point.
In Reference to Claim 22
Guo discloses wherein the lubricant supply point is located at a bearing unit (Fig. 2, 72)
In Reference to Claim 23
Guo discloses a throttling element (Fig. 2, 34) is provided in the lubricant supply line

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 7, 8 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo.
In Reference to Claim 7
Guo discloses the lubricant volume of the lubricant supply line (Fig. 2, 104 has a larger cross section) is at least large enough, in the event that the drive of the refrigerant compressor unit is switched off, to ensure that lubricant is supplied to the lubricant supply point without any further delivery of lubricant until the refrigerant compressor unit comes to a final standstill.  (The Office considers that ensure that lubricant is supplied to the lubricant supply point without any further delivery of lubricant until the refrigerant compressor unit comes to a final standstill is merely process of recited structure.)
In Reference to Claim 8
Guo discloses the lubricant volume (the Office considers that this lubricant volume is the lubricant volume of the lubricant supply line, Fig. 2, 104 has a larger cross section)  is at least large enough to ensure that lubricant is supplied to the lubricant supply point without any further supply of lubricant until the refrigerant compressor unit is started up again. (The Office considers that ensure that lubricant is supplied to the lubricant supply point without any further delivery of lubricant until the refrigerant compressor unit comes to a final standstill is merely process of recited structure.)
In Reference to Claim 15
Guo discloses the lubricant volume of the lubricant supply line (Fig. 2, 104) and the lubricant outlet line (Fig. 2, 98) together is at least large enough, in the event that the drive of the refrigerant compressor unit is switched off, to ensure that lubricant is supplied to the lubricant supply point without any further 
In Reference to Claim 16
Guo discloses the lubricant volume of the lubricant supply line (Fig. 2, 104) and the lubricant outlet line (Fig. 2, 98) together is at least large enough to ensure that lubricant is supplied to the lubricant supply point without any further delivery of lubricant until the refrigerant compressor unit is started up again. (The Office considers that lubricant is supplied to the lubricant supply point without any further delivery of lubricant until the refrigerant compressor unit comes to a final standstill is merely of a process of recited structure)
Claims 2, 4, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of US Patent Publication 2009/0282985 to Whiteley.
In Reference to Claims 2, 4, 25 and 26
Guo discloses the lubricant presence sensor (Fig. 1, 40)
Guo does not teach an optical sensor.
Whiteley teaches an optical sensor (Fig. 1, 146) to detect the liquid level in a sealed tank.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Guo to incorporate teachings from Whiteley.  Doing so, would result in the actively control system of Whiteley being integrated into the compressor of Guo to replace the visual sensor 40.  So, the lubricant delivery can be actively controlled.
The combination of Guo and Whiteley as applied to Claim 25 does not teach in the event of an interruption in the delivery of lubricant that is detected by the lubricant presence sensor, the lubricant monitor switches off the motor for driving the refrigerant compressor unit.
.  
Allowable Subject Matter
Claims 9-14, 19, 20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 7,722,346 to Kishi, US Patent 5,341,658 to Roach, US Patent 9,115,714 to Hattori.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/23/2022